SCOLNIK, Justice,
dissenting.
In my view, there is no statutory authority for a sentencing justice to order the defendants to be jointly and severally responsible to pay restitution or to order defendant Delano to pay restitution for a crime for which she has not been convicted. Because such orders, issued as conditions of probation, are illegal and the sentence infirmities appear plainly on the record, the orders revoking the defendants’ probation for a violation of such condition should be vacated.1
Both defendants contend, inter alia, that the sentencing justice lacked statutory authority to require them to be jointly and severally responsible to pay restitution. The justice ordered, as a condition of probation, that both defendants be jointly and severally liable to pay restitution in the amount of $36,000 to the State at the rate of $12,000 per year.
In State v. O’Donnell, 495 A.2d 798, 800 (Me.1985), we stated:
Under the sentencing provisions of our criminal code, a court is authorized to require “[ejvery natural person convicted of a crime ... to make restitution as authorized by chapter 54” (emphasis added) 17-A M.R.S.A. § 1152(2-A). Whether restitution is imposed directly or as a condition of probation under § 1204(2-A)(B), a sentencing justice may only require a convicted person “[t]o make restitution pursuant to chapter 54_” Id. To require restitution beyond the limits of the statute is an invalid order that exceeds the court’s authority.
In chapter 54, the Legislature has set forth in detail the criteria to be employed by the sentencing justice and the conditions under which restitution may be required. Nowhere in chapter 54 has the Legislature authorized the imposition of a joint and several restitution order. Since the imposition of an obligation for joint and several responsibility to pay restitution is not authorized by statute, the sentencing court is without authority to impose such a condition of probation. See State v. Beaudoin, 503 A.2d 1289, 1290 (Me.1986) (“Restitution as part of criminal sentencing is authorized *318only by statute.”) An examination of the purposes behind the restitution provisions supports this conclusion. Restitution by the offender is intended “to reinforce the offender’s sense of responsibility for the offense, to provide him the opportunity to pay his debt to society and to his victim in a constructive manner.” 17-A M.R.S.A. § 1321 (1983). Section 1326 of the Code provides that “[w]hen restitution is authorized, the time and method of payment ... shall be specified.” 17-A M.R.S.A. § 1326 (1983). Joint and several liability undermines both of these statutory purposes. First, it diffuses a person’s responsibility for the offense and in practical effect can result in the avoidance of the restitution obligation. Second, a co-defendant subject to joint and several liability is uncertain regarding the specific amount he will be required to pay because the amount of the obligation depends on the extent to which the other defendant has complied. Accordingly, because joint and several liability is not only unauthorized by statute but also undermines the purposes set forth in chapter 54, the sentencing justice lacks authority to impose a joint and several liability restitution order. Because these conditions of probation ordering restitution render the sentences illegal, the orders revoking probation for violation of such conditions require that the revocation of probation be vacated.
Furthermore, defendant Delano contends that the sentencing court exceeded its authority by ordering her to pay restitution for a crime for which she has not been convicted. Delano was made jointly and severally liable with defendant LaCasce for the payment of restitution to the State in the amount of $36,000 on the basis of a conviction on a single count of Class D theft by deception. Theft is a Class D crime if the value of the property taken exceeds $500, but does not exceed $1,000. 362(4)(B) (1983). Since she was convicted only of Class D theft, she argues that the sentencing justice did not have authority to order her to make restitution in excess of $1,000. I agree.
We said in O’Donnell that one qualifies as a victim for purposes of restitution only if he suffers economic loss as a result of a crime for which a defendant was charged or convicted. State v. O’Donnell at 801. The Court said:
We conclude the Legislature intended “offender” to be limited to a person convicted of a crime alleged in the charging instrument and “victim” to mean a person who suffers “personal injury, death or economic loss” as a result of that crime.
Id. (emphasis in original). Accordingly, because the defendant Delano was convicted only of a Class D crime involving the theft of not more than $1,000, the State is a victim only to the extent of $1,000. Because the court exceeded its authority in ordering that she pay an amount greater than $1,000, the sentence on its face is illegal. Id. at 802.
The fact that Delano agreed to the restitution order as part of a plea bargain is irrelevant because the sentencing justice is without authority to act outside the scope of his statutory powers. This unauthorized exercise of power by the court is not made legal by the defendants’ agreement to an unlawful restitution order. Furthermore, it is the prerogative of the Legislature, and not of the court, to permit restitution in excess of the economic loss suffered as a result of the crime for which the defendant was convicted in those cases where the defendant agrees to make restitution as part of a plea bargain. Absent such a statutory provision, the sentencing justice in this case lacked the authority to order defendant Delano to pay restitution in excess of $1,000.
Accordingly, I would strike the orders of restitution and vacate both orders revoking the defendants’ probation because the orders revoking probation based on violations of illegal conditions of probation constitute obvious error affecting the defendants’ substantial rights.

. When the legality of conditions of probation is plainly evident on the face of the record, it is irrelevant that the probationers did not exercise their right to appeal the judgment of conviction or avail themselves of the statutory mechanisms that allow for modification of a condition of probation. See 17-A M.R.S.A. §§ 1202(2), 1328(1) (1983); M.R.Crim.P. 37. As the court implicitly acknowledges, on an appeal from a probation revocation, a probationer is free to attack an illegal sentence that is plainly evident on the face of the record. Several reasons support this proposition. First, a clearly apparent illegal sentence is an obvious error that affects substantial rights and one that the court on its own will address whether or not preserved. State v. Kee, 398 A.2d 384, 387 (Me.1979) (at oral argument court injected issue that sentence imposed was illegal even though not raised by defendant). Second, where a justice exceeds his statutory authority in imposing sentence, such an infirmity is "jurisdictional” in nature and therefore is cognizable even in collateral proceedings. See State v. Parker, 372 A.2d 570, 572 (Me.1977). Third, the reasons for re-directing appellant to a post-conviction forum for the purpose of a more extensive presentation of facts than was included in the record on direct appeal do not exist when amplification of the record is unnecessary for purposes of appellate review. See, e.g., Coles v. State, 290 Md. 296, 303, 429 A.2d 1029, 1032 (1981) (“A trial court clearly has the authority and responsibility to correct an illegal sentence at any time ... and the refusal to do so, no matter when the correction request is made, is appealable.” (citations omitted)); see also Commonwealth v. White, 264 Pa.Super. 495, 504, 400 A.2d 194, 198 (1979).